DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed 6/21/21 are acknowledged. Claims 105 have been amended. Claims 1-104 and 111-121 have been canceled. Claims 105-110 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on 5/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date ofany patent granted on Application Number 16/676,929 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 105-110 under 35 U.S.C. 103 as being unpatentable over N in view of W is withdrawn in light of Applicant’s persuasive arguments. See box #1, page 2 of the previous Office action. 
The provisional rejection of claims 105-110 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25, 26, 36, 40, 47-55, 57, 60-67, 69-72, 76-80, and 84-91 of copending Application No. 16/676,929 (reference application), is withdrawn in light of the terminal disclaimer accepted 5/12/21. See box #2, page 2 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Vaillant (WO 2016/004525, published January 14, 2016). Vaillant teaches a phosphorothioated oligonucleotide 20-120 nucleotides in length comprising repeats of the sequence AC. Although Vaillant teaches that the oligonucleotide can have various modifications, such as riboses having the 2' O methyl modification and cytosines present as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 105-110 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646       


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646